DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.  Applicants’ arguments with respect to the prior art rejections based upon Horiguchi et al. are deemed persuasive.  Specifically, Horiguchi et al. relates to polyacetal compositions, whereas the present claims relate to polyvinyl acetal compositions.  The withdrawal of the rejection results in the need for a new ground of rejection that is not necessitated by amendment.  Therefore, the present Office action is NON-Final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto et al. (US 2012/0263958) in view of Papenfuhs et al. (DE 10343385 A1).
A translation of Papenfuhs et al. accompanies this Office action and will be cited below.  Please note that paragraph numbering was not present in the original, but was added to the translation for convenience of citation.  Otherwise, the translation was not altered. 
	Iwamoto et al. teaches a film for laminating glass employed in cars, which comprises three layers including two surface layers (3,4) that sandwich a middle interlayer (2).  See figure 1 and paragraphs [0002] and [0036].  The layers are based upon polyvinyl acetal resins.  See paragraph [0050].
	Iwamoto et al. differs from the claims by failing to teach the presence of a trioxane-based compound in the interlayer (2).
	Papenfuhs et al. teaches the addition of a 1-3-5 trioxane based compound (B) (among others) to a polyvinyl acetal copolymers.  See the abstract and paragraph [0028].  Papenfuhs et al. teaches that the polyvinyl acetal resin films are used in laminated glass.  See paragraph [0002].  The films of Papenfuhs et al. are easily processed and show a low tendency to yellow.  See paragraph [0006].
	Therefore, it would have been obvious to have provided any of the layers of Iwamoto et al. (including the middle interlay (2)) with the trioxane containing film of Papenfuhs et al. because the resultant laminate is easily processed and shows a low tendency to yellow. 
	As to claims 2 and 8, Papanefuhs et al. teaches that 0.1 to 150 parts by weight component (B) (which may be trioxane) is added to 100 parts polymer (A).   See the paragraph [0030].  This corresponds loosely to 0.1 to 60 wt% in the interlayer.  These amounts overlap the claimed amounts, and overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
	As to claim 3, one of ordinary skill in the art would have expected the laminate of Iwamoto et al. to possess the same haze in view of the similarity with the inventive composition.
	As to claims 4 and 5, Iwamoto et al. teaches that each of the layers is a plasticized polyvinyl acetal and the middle layer (2) contains a higher amount of plasticizer as compared to the outer layers (3,4).  See paragraphs [0050] and [0105].  The middle layer contains 5 parts by weight or more plasticizer as compared to the outer layers.  Id.
	As to claim 9, Papenfuhs et al. teaches 1,3,5-trioxane in paragraph [0028].
	As to claim 10, Iwaguchi et al. teaches forming the laminate by kneading and extruding the respective compounds and layers, and laminating the layers into a sheet.  See paragraphs [0171]-[0172].  Papanefuhs et al. teaches that 0.1 to 150 parts by weight component (B) (which may be trioxane) is added to 100 parts polyvinyl acetal polymer.   See paragraph [0030].  
	As to claims 11 and 12, Iwamoto et al teaches that the laminate is sandwiched between glass sheets for use cars.  See figure 3, paragraphs [0103]-[0104] and [0117]. 

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (WO 2017/204121) in view of Papenfuhs et al. (DE 10343385 A1).
This rejection is over WO 2017/204121 because the reference has an earlier publication date, but the column and line numbers of the English language equivalent, US 2019/0084277, will be cited below.
	Nakamura teaches a film for laminated glass employed in cars, which comprises alternating core and skin layers.  See the abstract.  The layers are based upon polyvinyl acetal resins.  Id.
	Nakamura differs from the claims by failing to teach the presence of a trioxane-based compound in the interlayer.
	Papenfuhs et al. teaches the addition of a 1-3-5 trioxane based compound (B) (among others) to a polyvinyl acetal copolymer.  See the abstract and paragraph [0028].  Papenfuhs et al. teaches that polyvinyl acetal resin films are used in laminated glass.  See paragraph [0002].  The films of Papenfuhs et al. are easily processed and show a low tendency to yellow.  See paragraph [0006].
	Therefore, it would have been obvious to have provided any of the layers of Nakamura (including the central layer (32)) with the trioxane containing film of Papenfuhs et al. because the resultant laminate is easily processed and shows a low tendency to yellow. 
	As to claims 2 and 8, Papanefuhs et al. teaches that 0.1 to 150 parts by weight component (B) (which may be trioxane) is added to 100 parts polymer (A).   See the paragraph [0030].  This corresponds loosely to 0.1 to 60 wt% in the interlayer.  These amounts overlap the claimed amounts, and overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
	As to claim 3, one of ordinary skill in the art would have expected the laminate of Nakamura to possess the same haze in view of the similarity with the inventive composition.
	As to claims 6 and 7, Nakamura teaches a structure in which skin layers (41,44) (corresponding to the first and second surface layers) sandwich a trilayer (corresponding to the claimed multilayer interlayer) of two skin layers (42,43) and a core layer (32).  See figures 1B and 2b.  Each of the core and skin layers is a plasticized polyvinyl acetal resin.  See abstract.  Nakamura exemplifies an embodiment in which the skin layers contain 30 parts by weight plasticizer (i.e., layers 44,41) and the core layer (i.e., 32) contains 40 parts by weight plasticizer, which is 10 mass% more than the skin layers. See paragraph [0115].
	As to claim 9, Papenfuhs et al. teaches 1,3,5-trioxane in paragraph [0028].
	As to claim 10, Nakamura teaches forming the laminate by kneading and extruding the respective compounds and layers, and laminating the layers into a sheet.  See paragraphs [0108].  Papanefuhs et al. teaches that 0.1 to 150 parts by weight component (B) (which may be trioxane) is added to 100 parts polymer (A).   See the paragraph [0030].  
	As to claims 11 and 12, Nakamura teaches that the laminate is sandwiched between glass sheets for use in automobiles.  See paragraphs [0107]-[0110]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/106,339 (‘339). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-18 of the ‘339 application completely encompass all of the limitations of instant claims 1, 2, and 8-12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicants’ arguments were specifically directed at Horiguchi et al. (US 2017/0349742) rather than Nakamura (WO 2017/204121) or Iwamoto et al. (US 2012/0263958).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784